DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 06/24/2022. Claims 1-11 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-11 are directed to a System. Therefore, claims 1-11 are directed to a statutory category of invention under Step 1. 


Step 2A-1: 
	The claim recites the abstract idea of “conducting transactions” within the context of shuffling the true participants for the purpose of obscuring the true parties. Regardless of the number of times the participants in the transaction are mixed, it is still, at its base,  merely a transaction. Therefore, the claim itself states a fundamental economic principle of ‘fundamental economic principles or practices’ therefore the abstract idea is consistent with the principle of a commercial or legal interaction between people.
	Claim 1 recites: 
A system for performing transaction mixing between a plurality of users on a blockchain, configured to carry out the steps of: 
preparing a first commitment transaction arranged to transmit control of a resource from a source address of a first user to a receiving address of a second user; 
preparing a second commitment transaction arranged to transmit control of a resource from a source address of the second user to a receiving address of a further user; 
preparing a further commitment transaction arranged to transmit control 
a receiving address of the first user; or 
a receiving address of a yet further user and repeating step 
executing the transaction chain, wherein at least one of the users is randomly chosen from the plurality. 
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, processing server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘chaining’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘chaining’ could be interpreted as a step by step process conducted by individuals. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 2 further recites “at least one commitment transaction is arranged to transmit control of a respective resource responsive to satisfaction of an execution condition of the at least one commitment transaction.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 2 is patent ineligible.
Dependent claim 3 further recites “configured to carry out the step of preparing at least one execution transaction arranged to satisfy a respective execution condition.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claim 4 further recites “the execution condition of the at least one commitment transaction comprises supply of a respective secret value” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 5 further recites “at least one secret value is to be chosen by the first user, and wherein at least one execution condition comprises supply of the chosen secret value.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 5 is patent ineligible.
Dependent claim 6 further recites “at least one secret value is calculable responsive to at least one of: (i) supply of the chosen secret value; and (ii) supply of at least one other secret value.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
Dependent claim 7 further recites at least one commitment transaction is arranged to return control of a respective resource to a respective user upon satisfaction of a return condition.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “configured to carry out the step of preparing at least one return transaction comprising a locktime, the at least one return transaction arranged to satisfy at least one respective return condition upon expiry of the locktime.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 9 further recites “configured to submit to a blockchain at least one prepared transaction.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.
Dependent claim 10 further recites “configured to execute the transaction chain in an order reverse to the order in which the transaction chain is prepared.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Dependent claim 11 further recites “the resource from the source address of the first user, the resource from the source address of the second user, and the resource from the source address of the further user are identical to one another.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-11 are patent ineligible. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton, et al (US20170187535) “Middleton”, and further in view of Barber, et al (Bitter to Better - How to Make Bitcoin a Better Currency, 2012) “Barber”.

Regarding claim 1, Middleton teaches: A system for performing transaction mixing between a plurality of users on a blockchain, configured to carry out the steps of: 
	(i) preparing a first commitment transaction arranged to transmit control of a resource from a source address of a first user (e.g. Source A) to a receiving address of a second user (e.g. Source B); (Fig. 2, [0057] In a typical embodiment, the commit transaction is configured such that some or all of the amounts available via its output(s) may only be spent with confirmation from at least two of the first party, the second party, the facilitator, and optionally a third party (such as a mediator))

	(ii) preparing a second commitment transaction arranged to transmit control of a resource from a source address of the second user to a receiving address of a further user (e.g. any number of sources); ([0058] While a first source transaction and a second source transaction are depicted in FIG. 2, this should not be construed as a limitation of the invention. Amounts may be input into the commit transaction from any number different sources.

	(iii) preparing a further commitment transaction arranged to transmit control of a resource from a source address of the further user to either: 
		(a) a receiving address of the first user; or 
		(b) a receiving address of a yet further user and repeating step ([0058] While a first source transaction and a second source transaction are depicted in FIG. 2, this should not be construed as a limitation of the invention. Amounts may be input into the commit transaction from any number different sources.)

	(iii) until option (a) is performed to complete a transaction chain; and (Fig. 4 and 5, [0061] In the embodiments depicted in FIGS. 4-5, each of the disbursement transactions comprises an input for receiving an amount from the commit output. In FIG. 4, the disbursement transaction comprises a first joined modified principal and collateral disbursement output to the first party, a second joined modified principal and collateral disbursement output to the second party, and an optional fee (φ) output to a third party. In FIG. 5, the disbursement transaction comprises a collateral disbursement output to the first party, a modified principal disbursement output to the first party, a modified collateral disbursement output to the second party, and an optional fee output to a third party.)

	(iv) executing the transaction chain, wherein at least one of the users is [randomly] chosen from the plurality (Fig. 3, [0058] While a first source transaction and a second source transaction are depicted in FIG. 2, this should not be construed as a limitation of the invention. Amounts may be input into the commit transaction from any number different sources. Excesses may be refunded back to respective parties, or different parties altogether. The only limitation is that the commit transaction comprises inputs totaling at least the expected amount.

	Middleton does not explicitly teach ‘randomly chosen’ from among the commitment transactions, Barber, teaches at least ‘randomly chosen’:
	at least one of the users is randomly chosen from the plurality (Fig. 2, “Select random key pairs”)
	Examiner notes that the randomly selected key pairs each represent one of the users which are assigned a key. Therefore, one of ordinary skill in the art would understand that a key pair is equivalent to a user and that randomly selecting a key pair is equivalent to randomly selecting a user.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing elements of Middleton, which allow parties to swap assets, with the randomly selected key pairs of Barber, which makes the swapping of assets by multiple parties even more anonymous, of the users making bitcoin transfers. It would therefore be obvious to try different methods and systems for users to accomplish a higher level of anonymity. Barber discusses one method but there are many others equally viable methods. Barber explains, on page 12, how mixing can increase the anonymity of users:
Improving Anonymity with Reduced Trust: Bitcoin partially addresses the anonymity and unlinkability issue, by allowing users to use different addresses and public keys in every transaction. However, Bitcoin still exposes their users to a weak form of linkability. To improve users’ anonymity, third-party services called mixers have emerged, that take multiple users’ coins, mix them, and issue back coins in equal denominations. Today, the mixers are trusted entities, in the sense that users send money to the mixer, trusting that it will issue back the money later.

Regarding claim 2, Middleton teaches: The system of claim 1, wherein 
	at least one commitment transaction is arranged to transmit control of a respective resource responsive to satisfaction of an execution condition of the at least one commitment transaction ([0050] In such a model, recharacterization of assets occurs when—once certain conditions are met—the balance of the first entity's account is decremented and (preferably atomically) the balance of the second entity's account is incremented. This is but one example of alternative transfer mechanisms with which the invention may be practiced.)

Regarding claim 3, Middleton teaches: The system of claim 2, further configured to 
	carry out the step of preparing at least one execution transaction arranged to satisfy a respective execution condition (e.g. preventing double spending), ([0016] n such a model, recharacterization of assets occurs when—once certain conditions are met—the balance of the first entity's account is decremented and (preferably atomically) the balance of the second entity's account is incremented. This is but one example of alternative transfer mechanisms with which the invention may be practiced.)

12.	Regarding claim 4, Middleton teaches: The system of claim 2, wherein 
	the execution condition of the at least one commitment transaction comprises supply of a respective secret value (e.g. key), ([0012] A transfer occurs when an entity produces a child transaction that is accepted by a majority as valid, and whose input is associated with an unspent output from a parent transaction. In most cases, this is a simple transfer of control to a second entity, where the new transaction's output script is a small set of operations for which creating a corresponding input script is computationally simple for a single entity in possession of a particular asymmetric cryptography key pair, and computationally impractical for all others. In other words, it is “addressed” to an entity with access to a particular private key.)

Regarding claim 5, Middleton teaches: The system of claim 4, 
	wherein at least one [record] chosen by the first user, and ([0321] . In one embodiment, the mediator merely selects the most recent verifiable unsigned disbursement transaction record. In another embodiment, the mediator “plays back” the unsigned disbursement transaction records in order, verifying whether any unsigned disbursement transaction record should have triggered an early exit to the trade (e.g., if principal and any collateral of one party was exhausted).
	wherein at least one execution condition comprises supply of the chosen [record] ([0012] A transfer occurs when an entity produces a child transaction that is accepted by a majority as valid, and whose input is associated with an unspent output from a parent transaction. In most cases, this is a simple transfer of control to a second entity, where the new transaction's output script is a small set of operations for which creating a corresponding input script is computationally simple for a single entity in possession of a particular asymmetric cryptography key pair, and computationally impractical for all others. In other words, it is “addressed” to an entity with access to a particular private key.)

	Middleton does not explicitly teach ‘secret value chosen by the user’, however Barber teaches at least ‘secret value chosen by the user’: 
	wherein at least one [secret value] is to be chosen (e.g. designated) by the first user (3.0 Under the hood of the Bitcoin System: Spending. Suppose that Alice wishes to remit 1 bitcoin to Bob and 2 to Carol. Alice’s coins “reside” in prior transactions that designate her public key as beneficiary.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that a unit of bitcoin has a corresponding user, record, address and key associated with it (see further Barber: 3 Under the Hood of the Bitcoin System). The term ‘reside’ shows that the public key is associated with the record that ‘contains’ the Bitcoin.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing elements of Middleton, which allow parties to swap assets, with the randomly selected key pairs of Barber, which makes the swapping of assets by multiple parties even more anonymous, of the users making bitcoin transfers. It would therefore be obvious to try different methods and systems for users to accomplish a higher level of anonymity. Barber discusses one method but there are many others equally viable methods. Barber explains, on page 12, how mixing can increase the anonymity of users:
Improving Anonymity with Reduced Trust: Bitcoin partially addresses the anonymity and unlinkability issue, by allowing users to use different addresses and public keys in every transaction. However, Bitcoin still exposes their users to a weak form of linkability. To improve users’ anonymity, third-party services called mixers have emerged, that take multiple users’ coins, mix them, and issue back coins in equal denominations. Today, the mixers are trusted entities, in the sense that users send money to the mixer, trusting that it will issue back the money later.

Regarding claim 6, Middleton does not explicitly teach, however Barber teaches: The system of claim 5, wherein at least one secret value is calculable responsive to at least one of: 
(i) supply of the chosen secret value; and (Fig. 2, lines 1 A: and B: Select random key pairs).
(ii) supply of at least one other secret value (Fig. 2, lines 2 A: and B: Select random secrets).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing elements of Middleton, which allow parties to swap assets, with the randomly selected key pairs of Barber, which makes the swapping of assets by multiple parties even more anonymous, of the users making bitcoin transfers. It would therefore be obvious to try different methods and systems for users to accomplish a higher level of anonymity. Barber discusses one method but there are many others equally viable methods. Barber explains, on page 12, how mixing can increase the anonymity of users:
Improving Anonymity with Reduced Trust: Bitcoin partially addresses the anonymity and unlinkability issue, by allowing users to use different addresses and public keys in every transaction. However, Bitcoin still exposes their users to a weak form of linkability. To improve users’ anonymity, third-party services called mixers have emerged, that take multiple users’ coins, mix them, and issue back coins in equal denominations. Today, the mixers are trusted entities, in the sense that users send money to the mixer, trusting that it will issue back the money later.

Regarding claim 7, Middleton teaches: The system of claim 1, wherein 
	at least one commitment transaction is arranged to return control of a respective resource to a respective user upon satisfaction of a return (e.g. refund) condition ([0058] While a first source transaction and a second source transaction are depicted in FIG. 2, this should not be construed as a limitation of the invention. Amounts may be input into the commit transaction from any number different sources. Excesses may be refunded back to respective parties, or different parties altogether.)

Regarding claim 8, Middleton teaches:  The system of claim 7, further configured to
	carry out the step of preparing at least one return transaction comprising a locktime, the at least one return transaction arranged to satisfy at least one respective return condition upon expiry of the locktime ([0020] Every transaction record can have a “lock time” associated with it. This prevents the transaction from being accepted as valid and allows the transaction to be pending and replaceable until an agreed-upon future time. In the case of the Bitcoin and similar protocols, this can be specified either as a block index or as a timestamp. The transaction record will not be accepted for inclusion in the block chain until the transaction's lock time has been reached.)

Regarding claim 9, Middleton teaches: The system of claim 1, further configured to submit to a blockchain at least one prepared transaction ([0193] In one embodiment, a client is configured such that when it detects a new spendable output comprising an amount (e.g., by monitoring changes in or updates to the block chain when using the Bitcoin or similar protocol as the transfer mechanism), it automatically accepts a remote offer comprising an amount compatible with the amount of the new spendable output. If no such remote offer is available, it transmits an offer comprising an amount substantially similar to the new spendable output (e.g., to the facilitator, to another client, etc.).

Regarding claim 10, Middleton does not explicitly teach, however Barber teaches:  The system of claim 1, further configured to 
	execute the transaction chain in an order reverse to the order in which the transaction chain is prepared (Fig. 1. A fair exchange protocol)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing elements of Middleton, which allow parties to swap assets, with the randomly selected key pairs of Barber, which makes the swapping of assets by multiple parties even more anonymous, of the users making bitcoin transfers. It would therefore be obvious to try different methods and systems for users to accomplish a higher level of anonymity. Barber discusses one method but there are many others equally viable methods. Barber explains, on page 12, how mixing can increase the anonymity of users:
Improving Anonymity with Reduced Trust: Bitcoin partially addresses the anonymity and unlinkability issue, by allowing users to use different addresses and public keys in every transaction. However, Bitcoin still exposes their users to a weak form of linkability. To improve users’ anonymity, third-party services called mixers have emerged, that take multiple users’ coins, mix them, and issue back coins in equal denominations. Today, the mixers are trusted entities, in the sense that users send money to the mixer, trusting that it will issue back the money later.

Regarding claim 11, Middleton does not explicitly teach, however Barber teaches: The system of claim 1, wherein 
	the resource from the source address of the first user, the resource from the source address of the second user, and the resource from the source address of the further user are identical to one another (Money claim phase. Bob waits for TxCommA to confirm, and checks the amount is sufficient. Bob also needs to ensure he has enough time for his claim of Alice’s money to confirm before TxRefundA’s time lock (hence the requirements on time locks). Now Bob claims Alice’s money; he does this by taking TxRefundA and modifying the time lock to “now” and the output to PKB1. He also updates the input script to become (modified to include {ai + bi: i ∈ I}), <a3+b3> <a2+b2> <a1+b1> 0 <sig B1>, thus creating TxClaimB. Bob now publishes TxClaimB. This claims Alice’s money, while also revealing Alice’s bis for i ∈ I. Now Alice can claim Bob’s money by taking TxRefundB, removing the locktime, changing the output to PKA2, and updating the input script to this form (modified to include one bi from I): <b> 0 <sig A2>. Alice earlier made sure that the locktime on TxRefundB would give her sufficient time for this claim to confirm before the Bob’s refund.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing elements of Middleton, which allow parties to swap assets, with the randomly selected key pairs of Barber, which makes the swapping of assets by multiple parties even more anonymous, of the users making bitcoin transfers. It would therefore be obvious to try different methods and systems for users to accomplish a higher level of anonymity. Barber discusses one method but there are many others equally viable methods. Barber explains, on page 12, how mixing can increase the anonymity of users:
Improving Anonymity with Reduced Trust: Bitcoin partially addresses the anonymity and unlinkability issue, by allowing users to use different addresses and public keys in every transaction. However, Bitcoin still exposes their users to a weak form of linkability. To improve users’ anonymity, third-party services called mixers have emerged, that take multiple users’ coins, mix them, and issue back coins in equal denominations. Today, the mixers are trusted entities, in the sense that users send money to the mixer, trusting that it will issue back the money later.


Response to Arguments
	Applicant argues on pages 4-6 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically that:
	Neither Middleton nor Barber teach that “at least one of the users is randomly chosen from the plurality.”
Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that in Barber, keys are assigned to different entities and one is randomly chosen. Therefore, the reference in Barber reads to the limitation. Applicant also claims that the example of two individuals does not equal a plurality (i.e. Bob and Alice), however, a plurality only needs to be two or more.
Furthermore, the “wherein” clause does not appear to be a step of the “steps” that the “system … [is] configured to carry out,” and therefore the “wherein” clause can be interpreted as language that does not impose a structural limitation to the claimed system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685